Citation Nr: 0425756	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-24 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1970 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
mental disorder.  In a supplemental statement of the case 
dated in September 2001, the RO recharacterized the issue as 
service connection for a psychiatric disorder, including 
PTSD.

In November 2000, the veteran requested service connection 
for hand, back, and foot disorders, fungus of the toenails, 
and Hepatitis C.  These claims are referred to the RO for 
appropriate action.

The veteran testified at a personal hearing before the 
undersigned in May 2004, and a transcript of that hearing is 
in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Section 38 U.S.C.A. § 5103(a) 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  The veteran has not been 
notified according to the above provisions in conjunction 
with this claim.  He must be provided appropriate notice on 
remand.

Additionally, the veteran has reported that he was sexually 
assaulted during a physical examination in service.  He said 
that he reported this incident to his commanding officer and 
the Inspector General, but they refused to do an 
investigation.  Instead, he was given 15 days of leave.  A VA 
psychologist in August 2000 diagnosed the veteran as having 
major depression, severe anxiety, and unresolved residuals of 
traumatic events in service.  The veteran has also been 
diagnosed as having PTSD. 

The nature of the claim is such that the provisions of 
38 C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault and the method of developing such cases are 
applicable.  In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the veteran that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  It does not appear that the RO has informed the 
veteran of potential sources of verification of his claimed 
in-service stressor, and this must be accomplished on remand.  

Finally, the veteran's service personnel records, as well as 
any additional service medical records showing psychiatric 
treatment, should be associated with the claims folder.  The 
veteran has reported that he was treated for psychiatric 
problems at [redacted] Base both during service and 
shortly after his separation from service.

Accordingly, the claim is remanded for the following actions.

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Furnish the veteran a development letter 
in accordance with 38 C.F.R. § 3.304(f)(3).

3.  Make arrangements to obtain the veteran's 
complete service personnel records, as well 
as any additional service medical records 
showing psychiatric treatment.  The veteran 
has reported that he received psychiatric 
treatment at [redacted] Base both 
during service and shortly after his 
separation from service.  See Statement in 
Support of Claim, dated November 28, 2000.

4.  Following the above development, if it is 
determined that an examination and/or a 
medical opinion is necessary to make a 
decision on the claim, an examination and/or 
medical opinion should be accomplished.  See 
38 C.F.R. § 3.159(c)(4).

5.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations, including 38 C.F.R. 
§ 3.304(f)(3), and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


